Citation Nr: 9924544	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1972 to July 1976.

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, denied, among others, 
the veteran's claim of service connection for a low back 
disorder.  The RO continued to deny his claim in June 1998 
after considering additional evidence.  He appealed to the 
Board of Veterans' Appeals (Board).  In September 1998, he 
and his wife testified at a hearing at the RO in support of 
his claim, and they later testified at a video-conference 
hearing in March 1999 before the undersigned Acting Member of 
the Board.


FINDING OF FACT

There is no medical evidence of record linking the low back 
pathology noted in service to that currently demonstrated.


CONCLUSION OF LAW

The claim of service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Certain conditions, 
including arthritis, will be presumed to have been incurred 
in service if manifested to a compensable degree within a 
prescribed period of time after service-which is one year 
for arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A preliminary determination, however, that must be made in a 
case, as here, involving a claim of service connection is 
whether the claim is "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim of service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, or within 
the presumptive period after service, and that he still has 
such condition.  See also 38 C.F.R. § 3.303(d).  Such 
evidence, however, must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, or within the presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

Records show the veteran received treatment during service in 
April and May 1976 for complaints of low back pain radiating 
into his legs; his doctor diagnosed low back strain.  There 
was no clinical evidence of a low back disorder during his 
June 1976 separation examination, or of arthritis affecting 
his low back within the one-year presumptive period after 
service.

The first post-service medical evidence of a low back 
disorder are records of treatment the veteran received in a 
VA outpatient clinic in April 1997 for complaints of low back 
pain, with radiation of the pain down into his right leg.  He 
said that he had experienced the pain for years.  X-rays of 
his low back showed signs of degenerative joint disease 
(arthritis).  He received additional treatment for his 
low back in the VA outpatient clinic later that year, in 
December 1997, when he reported that he had experienced low 
back pain since service.  The examiner indicated that heavy 
labor exacerbated the low back pain.  Other evidence of 
record shows more recent treatment in the VA outpatient 
clinic for low back pain and possible radiculopathy in March 
1998; the veteran also received physical therapy from a 
private chiropractor in May 1998,and further treatment in the 
VA outpatient clinic in September 1998.  His complaints and 
diagnosis were the same, and he continued to attribute his 
low back pathology to his service in the military.

The veteran's employer (Harris Farms of Shirley, Inc.) 
indicated in a September 1998 statement that the veteran had 
worked there since August 1976 (i.e., the month after his 
discharge from the military), and that it was apparent he had 
experienced "a great deal of back pain" during the course 
of his employment.

During his September 1998 and March 1999 hearings, the 
veteran continued to attribute his current low back pathology 
to that noted in service, as did his wife.  He made similar 
allegations in written statements he submitted at other times 
during his appeal.

Although the veteran's service medical records (SMRs) clearly 
indicate he received treatment during service, in April and 
May 1976, for a low back strain, there was no clinical 
evidence of a low back disorder of any sort during his 
separation examination the following month, June 1976, or 
medical evidence of arthritis within the one-year presumptive 
period after service.  There also was no medical evidence of 
a low back disorder for many ensuing years, prior to April 
1997; and, although the VA outpatient records (and the record 
from the private chiropractor) clearly show the veteran has 
experienced LBP and possible radiculopathy since April 1997, 
none of the records contain a medical opinion linking his 
current pathology to that noted in service.  See Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.

Although the veteran, his wife and employer, all can attest 
to the veteran having experienced pain in his low back since 
service-or having showed visible signs of discomfort due to 
the extent of his pain-they do not have the medical 
expertise or training to link his current low back pathology 
to that noted in service, or to any trauma he may have 
sustained to his low back therein.  Therefore, their 
allegations as to a nexus between the low back strain in 
service and the current disorders have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  The Board emphasizes that a well-
grounded claim must be supported by medical evidence, and not 
just allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992).  Inasmuch as there is no such evidence in this 
case, the claim is not plausible and, thus, is not well 
grounded.

As the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
July 1998 Statement of the Case (SOC) of the requirement to 
submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its "duty to 
inform" him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for a low back disorder is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

